          Case 5:18-cv-07581-LHK Document 44-1 Filed 03/26/19 Page 1 of 5


     HARMEET K. DHILLON (SBN: 207873)
1
     harmeet@dhillonlaw.com
2    NITOJ P. SINGH (SBN: 265005)
     nsingh@dhillonlaw.com
3    DHILLON LAW GROUP INC.
     177 Post Street, Suite 700
4
     San Francisco, California 94108
5    Telephone: (415) 433-1700
     Facsimile: (415) 520-6593
6
7    Attorneys for Konda Technologies, Inc.

8
                                     UNITED STATES DISTRICT COURT
9
10                                 NORTHERN DISTRICT OF CALIFORNIA

11                                            SAN JOSE DIVISION
12
13   KONDA TECHNOLOGIES, INC., a                                  Case Number: 5:18-cv-07581-LHK
     California corporation,
14                                                                MEMORANDUM OF POINTS AND
                      Plaintiff,                                  AUTHORITIES IN SUPPORT OF
15                                                                MOTION TO WITHDRAW AS
16                    v.                                          COUNSEL FOR PLAINTIFF KONDA
                                                                  TECHNOLOGIES, INC.
17   FLEX LOGIX TECHNOLOGIES, INC., a
     Delaware corporation, et al.,                                Judge:     Hon. Lucy H. Koh
18
                                                                  Court:     8, 4th Floor
19                    Defendants.

20
21
22
23
24
25
26
27
28



                                                              1
     Memorandum in Support of Motion to Withdraw as Counsel                      Case Number: 5:18-cv-07581-LHK
          Case 5:18-cv-07581-LHK Document 44-1 Filed 03/26/19 Page 2 of 5



1        I.       INTRODUCTION
2              The Dhillon Law Group Inc. (“DLG”), counsel for Plaintiff Konda Technologies, Inc.
3    (“Konda Tech”), hereby moves for leave of this Court to allow DLG to withdraw as counsel for
4    Konda Tech in this action. DLG makes this Motion on the grounds that: 1) there has been a breach of
5    this parties’ engagement agreement; 2) Konda Tech consents to this Motion; 3) Konda Tech’s
6    conduct renders it unreasonably difficult for DLG to carry out representation effectively; 4) as
7    Defendants’ Motions to Dismiss will not be heard until mid-July 2019, and this case is in its infancy,
8    withdrawal will not prejudice the parties; and 5) the Court and the parties will benefit from DLG’s
9    withdrawal and Konda Tech’s retention of new counsel.
10             As shown below, California’s Rules of Professional Conduct and the rules of this Court
11   permit withdrawal of counsel in circumstances such as these. As such, this Motion should be granted.
12       II.      FACTUAL AND PROCEDURAL BACKGROUND
13             Konda Tech filed its Complaint in this action on December 17, 2018. Defendant Flex Logix
14   Technologies, Inc. (“Flex Logix”) filed a Motion to Dismiss on January 24, 2019, with a May 9, 2019
15   hearing date. (Dkt. No. 21.) After Konda Tech submitted an Opposition to the Motion to Dismiss on
16   February 21, 2019, the parties stipulated, and the Court allowed, that Konda Tech be permitted to
17   amend its Complaint and that the original Motion to Dismiss would be denied as moot. (Dkt. Nos. 26,
18   29, and 30.)
19             Konda Tech filed its First Amended Complaint on March 4, 2019. That same day, DLG
20   advised Konda Tech in writing that should it not retain new counsel to substitute in as lead counsel by
21   March 22, 2019, DLG would be moving to withdraw as counsel. Decl. of Nitoj P. Singh (“Singh
22   Decl.”), ¶ 3. Konda Tech was, and remains in, material breach of its engagement agreement with
23   DLG, and has not cured that breach after receiving notice of the breach. Singh Decl., ¶ 4.
24             Flex Logix filed its Motion to Dismiss the First Amended Complaint on March 18, 2019.
25   (Dkt. No. 38.) Pursuant to the parties’ stipulation and the Court’s Order, Konda Tech must submit its
26   response to the Motion to Dismiss by April 8, 2019, and Flex Logix must submit its reply within 14
27   days thereafter. (Dkt. Nos. 30 and 38.)
28             The Initial Case Management Conference is currently set for April 3, 2019. The parties’ Joint



                                                              2
     Memorandum in Support of Motion to Withdraw as Counsel                  Case Number: 5:18-cv-07581-LHK
          Case 5:18-cv-07581-LHK Document 44-1 Filed 03/26/19 Page 3 of 5



1    Case Management Statement is due on March 27, 2019.
2               Defendants Markovic and Wang have until April 5, 2019 to respond to Konda Tech’s First
3    Amended Complaint. It is anticipated that they too will file a Motion to Dismiss, and that said motion
4    will not be heard before July 11, 2019.
5               DLG notified the Court and Defendants that it intends to move to withdraw as counsel on
6    March 25, 2019. Singh Decl., ¶ 5. Konda Tech has been advised that it needs counsel should it wish
7    to continue to litigate this matter following DLG’s withdrawal. Singh Decl., ¶ 6. Konda Tech
8    consents to this Motion, while disputing it materially breached its engagement agreement with DLG.
9    Singh Decl., ¶ 6. The parties’ differences of opinion on engagement and strategy, including this
10   Motion, has rendered it unreasonably difficult for DLG to carry out its representation effectively.
11   Singh Decl., ¶ 7. Given these and other issues, there has been an irreconcilable breakdown of the
12   attorney-client relationship. Id.
13       III.      ARGUMENT
14              The Civil Local Rules of the United States District Court for the Northern District of
15   California authorize an attorney to withdraw as counsel of record after he or she (1) provides written
16   notice to the client and all other parties in the action, and (2) the attorney obtains leave of court. Civ.
17   L.R. 11-5(a). The decision to permit counsel to withdraw is within the sound discretion of the trial
18   court. See U.S. v. Carter, 560 F.3d 1107, 1113 (9th Cir. 2009).
19              Withdrawal is governed by the California Rules of Professional Conduct. See Civ. L.R. 11-
20   4(a)(1); Nehad v. Mukasey, 535 F.3d 962, 970 (9th Cir. 2008) (applying California Rules of
21   Professional Conduct to attorney withdrawal). Courts in this District also look at several factors,
22   including: (1) the reasons counsel seeks to withdraw; (2) the possible prejudice that withdrawal may
23   cause to other litigants; (3) the harm that withdrawal might cause to the administration of justice; and
24   (4) the extent to which withdrawal will delay resolution of the case. Deal v. Countrywide Home
25   Loans, No. C 09-01643 SBA, 2010 WL 3702459, at *2 (N.D. Cal. Sept. 15, 2010).
26              California Rules of Professional Conduct, Rule 1.16(b), state that an attorney may withdraw
27   from representation if: (4) the client by other conduct renders it unreasonably difficult for the lawyer
28   to carry out the representation effectively; (5) the client breaches a material term of an agreement



                                                              3
     Memorandum in Support of Motion to Withdraw as Counsel                    Case Number: 5:18-cv-07581-LHK
           Case 5:18-cv-07581-LHK Document 44-1 Filed 03/26/19 Page 4 of 5



1    with, or obligation, to the lawyer relating to the representation, and the lawyer has given the client a
2    reasonable warning after the breach that the lawyer will withdraw unless the client fulfills the
3    agreement or performs the obligation; and (6) the client knowingly and freely assents to termination
4    of the representation.
5            Withdrawal is permitted even though a corporation is the client. See, e.g., Pension Plan v.
6    Yubacon Inc, No. C-12-04738 DMR, 2014 WL 1101659 (N.D. Cal. Mar. 18, 2014) (granting motion
7    to withdraw representation of corporation even though the corporation had not yet retained new
8    counsel). If granting a motion to withdraw leaves a party without counsel, the court may condition the
9    withdrawal on the attorney agreeing to forward all communications from the Court to the former
10   client until new counsel is obtained. Civ. L.R. 11-5(b).
11           Here, withdrawal is permitted as Konda Tech is in material breach of its agreement with DLG,
12   and failing to cure that breach after notice; Konda Tech has consented to this Motion; and Konda
13   Tech’s conduct has rendered it unreasonably difficult for DLG to carry out its representation
14   effectively. Differences of opinion as to strategy have arisen between Konda Tech and DLG, and
15   given the other issues, there has been an irreconcilable breakdown of the attorney-client relationship.
16           Given the early stage of the case, and the July 11, 2019 scheduled Motion to Dismiss, granting
17   the withdrawal will not prejudice defendants, harm administration of justice, or significantly delay the
18   resolution of this action. Indeed, the Court and Defendants’ interests would be best served by the
19   withdrawal of DLG at this stage of the litigation, to be replaced with new counsel. Currently, no
20   deadlines have been set regarding patent disclosures, discovery, dispositive motions, or trial, thus
21   sufficient time exists for Konda Tech to retain new counsel and for said counsel to sufficiently
22   familiarize itself with this matter prior to any significant deadlines in this matter.
23           Konda Tech requests that, should this Motion be granted, this Action be stayed for 90 days so
24   that Konda Tech be afforded time to retain new counsel, and new counsel may have time to come up
25   to speed on all matters. Konda Tech argues that a 90 day stay is reasonable given that Flex Logix’s
26   Motion to Dismiss will not be heard until July 11, 2019, and given that it will take some time to find
27   counsel with the requisite technical and legal experience given the complexities of this dispute.
28   ///



                                                              4
     Memorandum in Support of Motion to Withdraw as Counsel                     Case Number: 5:18-cv-07581-LHK
          Case 5:18-cv-07581-LHK Document 44-1 Filed 03/26/19 Page 5 of 5



1        IV.      CONCLUSION
2              Pursuant to California Rules of Professional Conduct and the rules of this Court, good cause
3    exists to grant DLG leave to withdraw as counsel for Plaintiff Konda Technologies, Inc. As such, the
4    DLG’s Motion should be granted. Should the Court require additional information from DLG, it is
5    willing to provide the same for an in camera review by the Court. Nothing set forth in this Motion
6    and any supporting papers is intended to waive, in any way, the attorney-client privilege between
7    DLG and Konda Tech.
8    Date: March 26, 2019                            DHILLON LAW GROUP INC.
9
                                                By: /s/ Nitoj P. Singh
10                                                 Nitoj P. Singh

11                                                   Attorneys for Konda Technologies, Inc.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                              5
     Memorandum in Support of Motion to Withdraw as Counsel                  Case Number: 5:18-cv-07581-LHK
